TAFT, J.
The defendant cannot be made liable for the support of the paupers in question under No. 45, Acts of 1892, unless it is shown that the three years’ continuous residence of the paupers was subsequent to the organization of the town in March, 1887. Such a three years’ residence partly before and partly subsequent to the organization is not sufficient. The question is not affected by s. 3 of the act of incorporation of the defendant. The disposition of this question renders the other questions raised immaterial.

Judgment reversed and judgment for the defendant.